Citation Nr: 0112101	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from July 10, 1952, to 
October 16, 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and later determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying the veteran's 
application to reopen his claim for service connection for 
residuals of a right eye injury.  In May 2000, the veteran 
testified before a hearing officer at the RO.  A transcript 
of that hearing is of record.  The matter is now before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  A rating decision dated April 21, 1954, denied the 
veteran's claim of entitlement to service connection for 
residuals of a right eye injury on the ground that the 
disability preexisted service and was not aggravated therein.  

2.  The veteran was informed of the foregoing determination 
and of his appellate rights in a letter dated April 23, 1954, 
but he did not appeal.  

3.  The additional evidence submitted since the denial of the 
veteran's claim in April 1954 is cumulative or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a right eye injury.  


CONCLUSIONS OF LAW

1.  The April 21, 1954, rating decision denying service 
connection for residuals of a right eye injury is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective January 25, 1936, 
to December 31, 1957.  

2.  Evidence submitted since the unappealed April 1954 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for residuals of a right 
eye injury is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a rating decision of April 1954 denied 
service connection for residuals of a right eye injury.  The 
RO found that the right eye disability preexisted service and 
that there was no showing that it was aggravated by service.  
The RO made a specific finding that the increase in 
disability was due to the natural progress of the disease.  
The record further shows that the veteran was informed of 
this determination later in April and of his appellate 
rights.  He did not appeal.  The rating decision therefore 
became final.  Veterans Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957.  However, a 
claim will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (1998); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 

new and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claim for service 
connection for residuals of a right eye injury was received 
in May 1999, and evidence has been received in support of his 
application.  

The evidence of record at the time of the April 1954 rating 
decision included the service medical records, statements in 
support of the claim, a private medical report dated in 
November 1953, and the March 1954 report of VA examination.  

The service medical records show that when the veteran was 
examined for service entrance in June 1952, his uncorrected 
distant visual acuity was 20/400 in the right eye and 20/25 
in the left eye.  His right distant visual acuity was 
uncorrectable.  His left distant visual acuity was 
correctable to 20/20.  A visual defect that was not 
considered disqualifying was noted.  An E-3 profile was 
assigned.  

When seen at a service dispensary in August 1952, the veteran 
claimed complete blindness in the right eye, starting at age 
six.  It was reported that he had a pupillary reflex.  An 
evaluation by the eye clinic was requested.  On evaluation in 
the eye clinic, the veteran had no light perception in the 
right eye and 20/20 visual acuity in the left eye.  It was 
found that he had a central chorioretinitis in the right eye 
causing blindness due to an accident at age six.  The veteran 
complained of headaches connected with his eyes.  

The veteran was seen at the dispensary in October 1952, when 
it was reported that he had a "[s]quint rt. eye since age 
6."  His vision was now almost nil.  He wanted his eye 
straightened for cosmetic effect.  The diagnosis was 
congenital strabismus of the right eye that had existed prior 
to service (EPTS).  Accordingly, in November 1952, the 
veteran was seen in the base dispensary at Fort Snelling, St. 
Paul, Minnesota, where a diagnosis of congenital strabismus 
of the right eye was entered.  The veteran was transferred to 
Wright-Patterson Air Force Base, Dayton, Ohio, where he was 
hospitalized for six days.  However, the diagnosis of 
congenital strabismus of the right eye was not concurred in.  
Instead, a posterior subcapsular cataract and old quiescent 
choroiditis of the right eye, both due to trauma to the eye 
at the age of six, were diagnosed.  The veteran returned to 
his command, where he reported that he had been told that he 
could not be helped by surgery.  It was reported that he now 
"wants to consider getting out of service."  

During early 1953, the veteran was seen on a number of 
occasions concerning his vision, which seemed to improve 
somewhat in his right eye and worsen somewhat in his left 
eye.  When seen in April 1953, he gave a "[b]izarre story" 
of suddenly not being able to read, except for "big 
letters."  He reported that his left eye was now getting 
worse and his right eye better.  He said that glasses did not 
help at all and that if he wore them, they made his eyes 
hurt.  He stated that he could not do his job as an air 
policeman (AP) properly.  It was believed that "a certain 
degree of malingering is present."  However, he was referred 
to the eye clinic for evaluation with the notation that he 
was "blind in rt eye and his organization questions his 
ability to do his air police work."  It was noted later in 
April that he was already profiled as an E-3 and that he was 
not fit for jobs requiring good vision.  


When the veteran was examined for separation in August 1953, 
it was reported that he was blind in the right eye and had 
uncorrected distant visual acuity of 20/30 in the left eye.  
A defect of visual acuity was noted, and his profile remained 
E-3.  Later in August, the veteran was hospitalized at an 
Army hospital in Albuquerque, New Mexico, for unilateral 
blindness in the right eye.  At the end of the month, he was 
transferred to the base hospital at Sheppard Air Force Base, 
Texas, where he underwent evaluation in the eye clinic on 
September 1, 1953.  It was reported that he had been blind in 
the right eye for 14 years (he was then 19 years old) as a 
result of being struck in the right eye with a rock.  He 
reportedly wanted to get out of the service and had been 
trying to do so for 15 months.  It was reported that he 
"[j]oined service to get eye operated upon.  Now no one will 
fix it and he wants out.  Has seen everybody but his 
congressman and the I. G."  On examination, the right eye 
had no light perception "according to patient."  The right 
pupil was slightly irregular and slightly larger than the 
left.  Both pupils reacted to light.  He had a right 
monocular ST (strabismus) of minor degree.  He had a cyclitic 
membrane and a chorioretinal scar in the macular area that 
was well healed.  His vision was found to be no light 
perception on the right and 20/20 on the left.  The 
impression was old traumatic central chorioretinitis of the 
right eye with cyclitic membrane.  He was a Profile 3 and was 
deemed qualified for military duty.  It was felt that a "39-
17 Board" should be considered by the veteran's commanding 
officer.  

The veteran's original claim for VA compensation benefits was 
received in December 1953.  He claimed that he had sustained 
a right eye injury in September or October 1952.  (There is 
no evidence of an injury to the right eye during service.)  
The November 1953 statement of a private physician was 
received later that month.  The physician indicated that the 
veteran stated that he injured his right eye in service on 
July 10, 1952, and that he was hospitalized at a service 
hospital.  The veteran now reported that he was losing his 
vision in the right eye.  On examination, the veteran had 
uncorrected distant visual acuity of 20/200 correctable to 
20/20 in the right eye.  He said that he had been told that 
he had a scar in the back of his pupil.  The diagnosis was 
defective vision of the right eye.  


On VA examination in March 1954, the veteran complained of 
defective vision on the right.  He claimed that "a gun got 
hot and blew up while on training with gradual loss of 
sight."  On examination, he was blind in the right eye and 
had 20/20 vision in the left eye.  He had right esotropia.  
(Esotropia is strabismus in which there is manifest deviation 
of the visual axis of an eye toward that of the other eye, 
resulting in diplopia.  Dorland's Illustrated Medical 
Dictionary 581 (28th ed. 1994).)  The fundi were negative for 
pathology.  Glasses were needed.  

Evidence added to the record since the unappealed April 1954 
rating decision consists of numerous statements by the 
veteran, photographs of the veteran while on active duty, 
personal hearing testimony, and duplicates of his service 
medical records.  In a statement dated in February 2000, the 
veteran contends that he received an injury to the right eye 
when he bumped his head on an airplane in late October or 
November 1952.  He claims that he was treated for the injury 
at the time.  

The veteran testified in May 2000 that prior to service, he 
had an eye problem but that he could still see the "big E" 
and some of the second line of the eye chart but that he 
could see nothing on the third line.  He stated that he could 
see that the third line was there but could make out none of 
the letters.  He said that he passed the eye examination for 
enlistment.  He stated that when he got out of service, he 
could see nothing, except for light perception, and that 
today he was still unable to see anything with his right eye.  
He said that he had no problem in basic training, except when 
he slipped on the floor and injured his neck.  As a 
consequence, he said that he had swelling in his neck, could 
not turn his head, and that when he went behind "that 
airplane," he hit his eye.  He testified that he acquired an 
eye squint after he hit his eye on the airplane and that 
prior to that, he had performed his duties as an air 
policeman.  He testified that prior to being hit by the tail 
of an airplane, he had no problem.  He said that no one ever 
mentioned to him during basic training that he was cross-
eyed, nor, he said, was the problem noticed prior to his 
claimed accident with the airplane.  He said that even 
following the incident at age six, his eyes were not crossed.  
The veteran testified that it was not true that he entered 

service to get eye surgery.  He said that he was discharged 
due to hardship and that he did not want to leave the Air 
Force; he only wanted to transfer from the air police because 
of his vision problem.  

With a statement received at the RO in July 2000, the veteran 
submitted copies of photographs of himself; one when he was a 
child and another after he graduated from basic training.  He 
stated that these photographs show that his eyes are 
straight.  The claim that he entered active duty to have eye 
surgery is erroneous, he said.  In August 2000, the veteran 
submitted directly to the Board the actual photographs he 
relied on for this argument.  The veteran also reiterated the 
argument that his representative made at the hearing that 
aggravation is shown by the fact that when he was examined 
for service entrance, he had 20/400 vision in his right eye 
and that when he was examined for separation, he was blind in 
that eye.  The representative argued that the fact that he 
was discharged less than a year following his claimed eye 
injury in October or November 1952 indicates that aggravation 
occurred.  

The Board observes that the evidence submitted since the 
unappealed April 1954 rating decision is almost wholly 
cumulative.  The contentions, while somewhat more elaborate, 
are nevertheless identical to the contentions before the 
rating board in 1954.  See Anglin v. West, 203 F.3d 1343, 
1346-47 (Fed. Cir. 2000) (medical records, insurance 
documents, and testimony that the veteran offered in support 
of his application to reopen a previously and finally denied 
claim for service connection for post-traumatic stress 
disorder were cumulative of evidence in the record at the 
time of the prior disallowance; the evidence was thus not new 
and material and did not warrant reopening of the previously 
denied claim).  

Although the credibility of the new evidence is to be 
presumed in determining whether evidence is new and material, 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), "Justus 
does not require the Secretary to consider the patently 
incredible to be credible."  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  Thus it is that despite the veteran's 
contention that he acquired right eye disability as a result 
of trauma while on active duty, the fact remains that the 
service medical records, which are relatively detailed with 
respect to his right eye complaints, are entirely negative 
for any indication of injury to the right eye during service.  
The veteran had many occasions to mention an injury to his 
right eye during treatment in service, yet the history that 
he actually furnished showed only pre-service trauma to the 
eye.  The story that the veteran has provided in an attempt 
to reopen his previously and finally denied claim the Board 
finds inherently incredible.  It is simply not conceivable 
that he would have received treatment for continuing right 
eye complaints without the slightest mention of eye trauma in 
service.  It is highly unlikely that such a detail would have 
gone unrecorded by examiners since the cause of the eye 
disorder could well have affected the treatment rendered.  

In his statement submitted to the Board in January 2001, the 
veteran said that he did not know why there was no report of 
his right eye injury in service but that he told his sergeant 
about it.  The Board rejects as inherently incredible the 
notion that he would have told his sergeant about an eye 
injury but not his treating physicians.  A history elicited 
solely for the purposes of treatment is inherently more 
reliable than history proffered when a claim for compensation 
is pending.  See United States v. Narciso, 446 F. Supp. 252, 
288-89 (E.D. Mich. 1977) (stating that the rationale for the 
"medical diagnosis or treatment exception" to the hearsay 
rule is that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  

Although it is maintained that aggravation is shown by the 
fact that his uncorrected visual acuity on the right 
progressed from 20/400 at service entrance to blindness in 
the right eye at service separation, the fact remains that 
the RO in April 1954 held that any such progression was due 
to the natural progress of the disease.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2000).  Neither the veteran nor his 
representative has offered a scintilla of medical evidence to 

overcome the finding rendered by the RO in 1954.  Neither is 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Although aggravation is presumed where the 
pre-service disability underwent an increase in severity 
during wartime service or peacetime service after December 
31, 1946, such presumptions - even the failure to apply or 
the misapplication of such presumptions - are not evidence 
for purposes of reopening previously and finally denied 
claims.  Routen v. Brown, 142 F.3d 1434, 1440 (Fed. Cir.), 
cert. denied, 525 U.S. 962 (1998).  

In the statement received at the Board in January 2001, the 
veteran noted that his report of examination for enlistment 
dated in June 1952 indicates on page 1 that his eyes were 
normal on clinical examination, as were ophthalmoscopic 
findings, and that this conflicted with the notations 
contained on page 2 of the report, which show significant 
refractive error of the right eye.  He thus argues that any 
changes noted thereafter had to have been acquired while on 
active duty.  In his attempt to reopen, the veteran has 
placed much emphasis on the fact that the photographs he has 
submitted do not show the strabismus noted in service.  The 
Board observes that the June 1952 report of examination 
reflects clinical examination of the eyes for defects other 
than visual acuity and refractive error, which are addressed 
on page 2 of the report.  The fact that ophthalmoscopic 
findings were apparently normal at service entrance does not 
control the outcome of this case in light of the much more 
thorough findings noted during numerous examinations in the 
eye clinic and two separate service hospitalizations, both of 
which found preexisting right eye disability due to trauma 
sustained long before service.  It is notable that pre-
service trauma was found to be the cause of the veteran's 
right eye disability on both service hospitalizations.  In 
any case, the veteran has presented no new medical evidence 
that tends to contradict the findings made in service and 
thereafter.  It is notable that when the veteran underwent a 
private examination in November 1953, his uncorrected right 
visual acuity was better than that noted at service entrance 
in June 1952.  Although right eye blindness and esotropia 
were found on VA examination in March 1954, there was no 
showing then, as there is none now, that 

these disabilities were acquired during service.  The veteran 
had precisely the same profile at service separation as he 
had at service entrance.  Despite the photographs submitted, 
the fact remains that the strabismus noted in service was 
initially found to be congenital.  It is also significant 
that the diagnosis of strabismus was not initially concurred 
in and that when it was found to be present when hospitalized 
in August and September 1953, it was described as "of minor 
degree."  Thus, the photographs submitted are of no 
probative value since even trained medical personnel had some 
difficulty in determining the presence of the strabismus.  
Moreover, such a congenital defect is not a disability for 
purposes of entitlement to VA compensation benefits.  
38 C.F.R. § 3.303(c) (2000).  An eye disability such as 
strabismus may be service connected where there is evidence 
of superimposed injury or disease during service that 
resulted in acquired disability of the eye.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990).  However, there is no showing in 
this case that the right strabismus was acquired as a result 
of injury in service.  

Thus, the new evidence is largely cumulative of that 
previously of record and fails to provide "'a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, . . .'"  Elkins v. West, 12 
Vet. App. 209, 214 (1999) (en banc), quoting Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); see Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  As such, the new evidence is 
not so significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  As the additional evidence is not new 
and material, the application to reopen must be denied.  

In so finding, the Board has considered the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, on the veteran's application to reopen.  VA's 
responsibility under the Act with respect to applications to 
reopen is to attempt to obtain evidence from any new source 
identified by the claimant.  It appears that VA also has the 
duty to notify the claimant and his representative, if any, 
of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the 

application to reopen.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  

The Board finds that the obligations imposed by the Veterans 
Claims Assistance Act of 2000 have been met.  The applicable 
law was provided to the veteran and his representative in the 
statement of the case furnished in April 2000.  The sources 
of additional evidence recently identified by the veteran are 
duplicative of sources identified by the veteran when he 
filed his original claim.  The sources suggested by the 
veteran assume that the veteran sustained a right eye injury 
that is nowhere referred to in the subsequent service medical 
records.  As indicated, the later reports contain extensive 
findings concerning the veteran's right eye disability 
without once mentioning any right eye trauma in service (but 
mentioning right eye trauma prior to service).  This case 
turns on the interpretation of medical evidence 
contemporaneous with service, and none of the new evidence 
submitted, even when considered in connection with the 
evidence previously of record, shows or tends to show that 
the veteran has a current right eye disability as a 
consequence of his active military service.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are therefore not warranted.  



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of a right eye injury is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

